DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/107,789 and 15/393,374, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, the disclosures lack adequate support as it relates to the cross member being welded to the side members, e.g., claim 
This application repeats a substantial portion of prior Application Nos. 14/107,789 and 15/393,374, respectively filed 12/16/2013 and 12/29/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks adequate support as it relates to the cross member being welded to the side members, e.g., claim 20.
Claim Objections
Claim 47 is objected to because of the following informalities: line one of claim 47 includes a grammatical error in that “compress” should instead read “compressed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As alluded to above with respect to the section titled “Priority”, the disclosure lacks adequate support as it relates to the cross member being welded to the side members, e.g., claim 20. The disclosure mentions welding as it relates to the gussets or element 62 – “cross beams” - with respect to the side walls and the flanges extending from the sidewalls; however, the disclosure is silent regarding welding as it relates to cross members (80) and more specifically welding the cross member to the side members.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 18, 19, 22, 25, 26, 31, and 34-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0199863 to Robbins (hereinafter “Robbins”).
With regards to claim 18, Robbins discloses a refuse vehicle (see at least FIG. 1 as well as paragraph [0017]) comprising: 
a vehicle chassis (11, however also see at least paragraph [0016]); 
a container (12) secured to the vehicle chassis (see at least paragraph [0017]); and 
a tailgate (20) coupled to the container at one or more hinges (see at least paragraph [0019] as well as FIG. 2 in reference to FIG. 4 and axis 41) disposed at an upper end of the tailgate (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]) such that the tailgate is pivotable with respect to the container (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]), the tailgate comprising: 
a frame (54) including a pair of parallel side members (54A and 54B) extending vertically on respective sides of the tailgate (see at least FIG. 4); 
a plurality of compressed natural gas tanks (55-59) arranged side-by-side between the side members (see at least FIG. 4); and 
a structural cross member (83) connecting the side members (54A and 54B are elements of 54 which is attached to 83 – see paragraph [0030]), extending horizontally between vertical sides of the tailgate and disposed at an elevation between uppermost and lowermost ones of the compressed natural gas tanks (83 spans the entire elevation between the uppermost and lowermost ones of the compressed natural gas tanks 55-59. Further, and arguably, one of tanks 
With regards to claim 19, Robbins discloses that the cross member is secured directly to each of the side members (see paragraph [0030]). 
With regards to claim 22, Robbins discloses that the compressed natural gas tanks comprise elongated cylinders, and wherein each tank is secured at opposite ends to the side members (see FIG. 4).
With regards to claim 25, Robbins discloses a removable cover (91, 92, 93) enclosing the plurality of compressed natural gas tanks (see FIGS. 2-4).
With regards to claim 26, Robbins discloses that the cover forms a rear surface of the vehicle (see FIGS. 2-4).
With regards to claim 31, Robbins discloses that the cover includes a plurality of discrete sections (91, 92, 93) removably coupled to the tailgate.
With regards to claim 34, Robbins discloses that the compressed natural gas tanks are arranged in an arcuate row (see Annotated FIG. 4(A) below).
Annotated FIG. 4(A)

    PNG
    media_image1.png
    502
    681
    media_image1.png
    Greyscale

With regards to claim 35, Robbins discloses a refuse vehicle (see at least FIG. 1 as well as paragraph [0017]) comprising:
a vehicle chassis (11, however also see at least paragraph [0016]);
a container (12) secured to the vehicle chassis (see at least paragraph [0017]); and
a tailgate (20) coupled to the container at one or more hinges (see at least paragraph [0019] as well as FIG. 2 in reference to FIG. 4 and axis 41) disposed at an upper end of the tailgate (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]) such that the tailgate is pivotable with respect to the container (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]), the tailgate comprising:

wherein the tanks are arranged such that with the tailgate in a closed position, an uppermost one of the compressed natural gas tanks overlies a lowermost one of the compressed natural gas tanks (see at least FIG. 4, both of 55 or 56 are disposed above 54, with some apparent overlap as it relates to 56 and 54).
With regards to claim 36, Robbins discloses that the compressed natural gas tanks are arranged along an arc (see annotated FIG. 4(A) above).
With regards to claim 37, Robbins discloses that the plurality of compressed natural gas tanks comprises a set of six tanks (see at least paragraph [0039]).
With regards to claim 38, Robbins discloses that the plurality of compressed natural gas tanks comprises two uppermost tanks (55 and 56), and wherein one of the two uppermost tanks (55) is disposed adjacent to the hinges and is closer to the container than the other one of the two uppermost tanks (see at least FIGS. 1-4).
With regards to claim 39, Robbins discloses that the plurality of compressed natural gas tanks comprises multiple tanks disposed between the uppermost and lowermost tanks (57 and 58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18, 19, 22-26, 31, 32, 34, and 46-49 is/are alternatively rejected, where applicable, under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0199863 to Robbins (hereinafter “Robbins”) and further in view of U.S. Patent Application Publication No. 2010/0252353 to Tsubokawa (hereinafter “Tsubokawa”).
With regards to claim 18, Robbins teaches of a refuse vehicle (see at least FIG. 1 as well as paragraph [0017]) comprising: 
a vehicle chassis (11, however also see at least paragraph [0016]); 
a container (12) secured to the vehicle chassis (see at least paragraph [0017]); and 
a tailgate (20) coupled to the container at one or more hinges (see at least paragraph [0019] as well as FIG. 2 in reference to FIG. 4 and axis 41) disposed at an upper end of the tailgate (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]) such that the tailgate is pivotable with respect to the container (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]), the tailgate comprising: 
a frame (54) including a pair of parallel side members (54A and 54B) extending vertically on respective sides of the tailgate (see at least FIG. 4); 
a plurality of compressed natural gas tanks (55-59) arranged side-by-side between the side members (see at least FIG. 4); and 
a structural cross member connecting the side members (at least the bottom member extending from 54A to 54B directly under 59 as shown in FIG. 4), extending horizontally between vertical sides of the tailgate (see at least FIG. 4).

More specifically, Tsubokawa also teaches of a vehicle equipped with high-pressure tanks (see title, abstract, and at least FIG. 1) for fuel such as hydrogen gas (see at least paragraph [0022]). More specifically, Tsubokawa teaches that the tanks are mounted within a tank assembly (100) that includes frame elements, including but not limited to, structural cross members (at least 112 and/or 113) disposed at an elevation between uppermost and lowermost ones of the high pressure tanks  and between said high pressure tanks (see FIG. 1 with respect to FIGS. 2-4, given the staggered/stepped arrangement of the tanks at least 112 and/or 113 will be disposed between the upper most surface of T4 and the lowest most surface of T1, relative to the ground). Additionally, Tsubokawa teaches that the assembly is light weight, can be reinforced for additional strength, and in combination with additional features of the invention can reduce risks associated with the application of force from the rear of the vehicle, e.g., a vehicle accident (see at least paragraph [0025], as well as paragraphs [0004] – [0012]).
Accordingly, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the cross members of the tank assembly of Tsubokawa into the tank assembly of Robbins disposed at an elevation between uppermost and lowermost ones of the compressed natural 
With regards to claim 19, Tsubokawa teaches that the cross members described therein are secured directly to side members (114). Accordingly, for the same reasons and motivations described above, it would have been obvious to implement that design feature into Robbins so that the cross members are secured directly to each of the side members of Robbins.
With regards to claim 22, Robbins teaches that the compressed natural gas tanks comprise elongated cylinders, and wherein each tank is secured at opposite ends to the side members (see FIG. 4).
With regards to claim 23, as previously described above, Tsubokawa teaches that the cross member is disposed between adjacent ones of the high pressure tanks. Accordingly, for the same reasons and motivations described above, it would have been obvious to implement that design feature into Robbins so that the cross members are disposed between adjacent ones of the natural gas tanks of Robbins.
With regards to claim 24, as previously described above, Tsubokawa teaches that the cross member is disposed between adjacent ones of the high pressure tanks. Thus incorporation of the cross member into Robbins, for the reasons and motivations previously recited above, would result in at least 
With regards to claim 25, Robbins teaches of a removable cover (91, 92, 93) enclosing the plurality of compressed natural gas tanks (see FIGS. 2-4).
With regards to claim 26, Robbins teaches that the cover forms a rear surface of the vehicle (see FIGS. 2-4).
With regards to claim 31, Robbins teaches that the cover includes a plurality of discrete sections (91, 92, 93) removably coupled to the tailgate.
With regards to claim 32, Tsubokawa teaches that the cross member is removable (see FIG. 4 as well as the description thereof) and Robbins teaches that the cover is removably coupled to the tailgate (see FIG. 4 and the description thereof).  Accordingly, it would have been obvious to one of ordinary skill in the art to include this feature of the cross member of Tsubokawa when incorporating the cross member into the invention of Robbins as it would simplify removal and mounting of the plurality of compressed natural gas tanks should they need to be recharged/refilled and/or replaced due to damage.
With regards to claim 34, Robbins teaches that the compressed natural gas tanks are arranged in an arcuate row (see Annotated FIG. 4(A) below).
Annotated FIG. 4(A)


    PNG
    media_image1.png
    502
    681
    media_image1.png
    Greyscale


With regards to claim 46, Robbins teaches of a refuse vehicle (see at least FIG. 1 as well as paragraph [0017]) comprising:
a vehicle chassis (11, however also see at least paragraph [0016]);
a container (12) secured to the vehicle chassis (see at least paragraph [0017]); and
a tailgate (20) coupled to the container at one or more hinges (see at least paragraph [0019] as well as FIG. 2 in reference to FIG. 4 and axis 41) disposed at an upper end of the tailgate (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]) such that the tailgate is pivotable with respect to the container (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]), the tailgate comprising:

a plurality of compressed natural gas tanks (55-59) arranged side-by-side between the side members (see FIG. 4).
Notably, Robbins fails to explicitly teach of an intermediate horizontal cross member connecting the side members and disposed between the upper and lower horizontal members (although arguably one of tanks 56, 57, or 58 could be considered the same).
However, Tsubokawa also teaches of a vehicle equipped with high-pressure tanks (see title, abstract, and at least FIG. 1) for fuel such as hydrogen gas (see at least paragraph [0022]). More specifically, Tsubokawa teaches that the tanks are mounted within a tank assembly (100) that includes frame elements, including but not limited to, structural cross members (at least 112) connecting side members (114 or 120) and disposed between two other horizontal members (see FIG. 1 with respect to FIGS. 2-4, given the staggered/stepped arrangement of the tanks as well as at least 112 being disposed cross members 111 and 113 – as well as disposed between the upper most surface of T4 and the lowest most surface of T1, relative to the ground). Additionally, Tsubokawa teaches that the assembly is light weight, can be reinforced for additional strength, and in combination with additional features of the invention can reduce risks associated with the application of force from the rear of the vehicle, e.g., a vehicle accident (see at least paragraph [0025], as well as paragraphs [0004] – [0012]).
Accordingly, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the central cross members of the tank assembly of Tsubokawa into the tank 
With regards to claim 47, Robbins teaches that the compressed natural gas tanks comprise cylinders extending horizontally between the side members (see FIG. 4).
With regards to claim 48, Robbins teaches the compressed natural gas tanks are each secured at opposite ends to the side members (via 122, see also paragraph [0032]).
With regards to claim 49, Tsubokawa teaches that the intermediate horizontal cross member described therein is secured directly to each of the side members (114) thereof. Accordingly, for the same reasons and motivations described above, it would have been obvious to implement that design feature into Robbins so that the cross members are secured directly to each of the side members of Robbins.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, as applied to claims 18, 19, 22, 25, 26, 31, and 34-39 above, and alternatively over Robbins and Tsubokawa, as applied to claims 18, 19, 22-26, 31, 32, 34, and 46-49 above, and further in view of U.S. Patent Application Publication No. 2011/0114343 to Genani et al. (hereinafter “Genani”).
With regards to claim 20, Robbins fails to teach that the cross member is welded to the side members.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fix frame elements of Robbins, i.e., the cross member and the side members, via welding as taught by Genani, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. The motivation for doing so would be to reinforce the connection and/or make more rigid the connection between elements by essentially forming a unitary element. Alternatively it would have been obvious to do the same so as to ensure the various elements are less likely to disconnect and fail overtime in view of regular use, a plurality of moving elements and stresses associated with the same, as well as normal wear and tear of the refuse vehicle of Robbins.
With regards to claim 21, Robbins teaches that the side members have various flanges extending from sidewalls thereof (see FIG. 4). 
Notably, Robbins fails to teach of a gusset welded to both the side wall and the flange.
However, Genani generally teaches of a vehicle and frame (see abstract and FIG. 1). Moreover, Genani teaches that a method of fixing various components together, such as walls and plates associated with the vehicle, is by welding (see paragraph [0039] as well as FIG. 6). More specifically, Genani teaches that by welding gussets (84, 86) at the interface between such components the structure is reinforced (see paragraph [0039]).
.
Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, as applied to claims 18, 19, 22, 25, 26, 31, and 34-39 above, and alternatively over Robbins and Tsubokawa, as applied to claims 18, 19, 22-26, 31, 32, 34, and 46-49 above, and further in view of U.S. Patent Application Publication No. 2001/0001637 to Zanzig et al. (hereinafter “Zanzig”).
With regards to claim 27, Robbins fails to teach that the cover has a rearwardly-projecting, curved outer surface.
Additionally Robbins teaches that other arrangements are contemplated to accommodate additional compressed natural gas tanks (see at least paragraph [0039]). To this end, Robbins explicitly teaches that the frame and cover may be modified to allow for additional room for the additional tanks (see at least paragraph [0039]).
However, Zanzig teaches of a refuse vehicle (10) that includes a tailgate (55) that has a rearwardly-projecting, curved outer surface (see at least FIG. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alter the shape of the cover and/or tailgate of Robbins, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to 
With regards to claim 28, Robbins teaches that the cover comprises multiple panels (see FIG. 4). 
Additionally Robbins teaches that other arrangements are contemplated to accommodate additional compressed natural gas tanks (see at least paragraph [0039]). To this end, Robbins explicitly teaches that the frame and cover may be modified to allow for additional room for the additional tanks (see at least paragraph [0039]).
Notably, Robbins fails to teach that the cover comprises two curved panels connected by a horizontal panel connector extending across the cover between the two curved panels.
However, as previously described above, Zanzig teaches of a refuse vehicle (10) that includes a tailgate (55) that has a rearwardly-projecting, curved outer surface (see at least FIG. 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alter the shape of the panels of the cover of Robbins, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to accommodate different types of refuse vehicles having differently shaped tailgates and covers thereof, while making access to the area housing compressed natural gas tanks easier by having a plurality of lighter panels verses a single heavier panel. Alternatively, it would have been obvious to do the same so as to retrofit existing refuse vehicles to be more environmentally friendly by transitioning to a fleet of garbage trucks operating on cleaner burning natural gas verses gasoline while allowing access to the area housing .
Claims 40-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins and further in view of U.S. Patent Application Publication No. 2001/0001637 to Zanzig et al. (hereinafter “Zanzig”).
With regards to claim 40, Robbins teaches of a refuse vehicle (see at least FIG. 1 as well as paragraph [0017]) comprising:
a vehicle chassis (11, however also see at least paragraph [0016]);
a container (12) secured to the vehicle chassis (see at least paragraph [0017]); and
a tailgate (20) coupled to the container at one or more hinges (see at least paragraph [0019]) disposed at an upper end of the tailgate (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]) such that the tailgate is pivotable with respect to the container (see axis 41 with reference to FIGS. 1-4 as well as paragraph [0019]), the tailgate comprising:
a frame (54) including a pair of parallel side members (54A and 54B) extending vertically on respective sides of the tailgate (see FIG. 4);
a plurality of compressed natural gas tanks (55-59) comprising elongated cylinders and extending horizontally and arranged side-by-side between the side members (see FIG. 4); and
a cover (91, 92, 93) extending across the plurality of compressed natural gas tanks and comprising a curved outer surface covering and disposed rearwardly of the compressed natural gas tanks. 

Notably, Robbins fails to explicitly teach that the cover comprises a curved outer surface. 
However, Zanzig teaches of a refuse vehicle (10) that includes a tailgate (55) that has a rearwardly-projecting, curved outer surface (see at least FIG. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alter the shape of the cover and/or tailgate of Robbins, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to accommodate different types of refuse vehicles having differently shaped tailgates and covers thereof. Alternatively, it would have been obvious to do the same so as to retrofit existing refuse vehicles to be more environmentally friendly by transitioning to a fleet of garbage trucks operating on cleaner burning natural gas verses gasoline. Alternatively still, in view of Robbins explicit teaching that the frame and cover may be modified to accommodate additional tanks, one would be motivated to alter the frame and shape of the cover of Robbins to a curved outer surface extending further down as taught by Zanzig to hold more tanks.
With regards to claim 41, the tailgate/cover taught by Zanzig has a convex outer contour.
With regards to claim 42, Robbins teaches that the cover forms a rear surface of the vehicle (see FIGS. 1-4).
With regards to claim 43, Robbins teaches that the cover comprises multiple panels (see FIG. 4). 
Additionally Robbins teaches that other arrangements are contemplated to accommodate additional compressed natural gas tanks (see at least paragraph [0039]). To this end, Robbins explicitly 
Notably, Robbins fails to teach that the cover comprises two curved panels connected by a horizontal panel connector extending across the cover between the two curved panels.
However, as previously described above, Zanzig teaches of a refuse vehicle (10) that includes a tailgate (55) that has a rearwardly-projecting, curved outer surface (see at least FIG. 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to alter the shape of the panels of the cover of Robbins, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to accommodate different types of refuse vehicles having differently shaped tailgates and covers thereof, while making access to the area housing compressed natural gas tanks easier by having a plurality of lighter panels verses a single heavier panel. Alternatively, it would have been obvious to do the same so as to retrofit existing refuse vehicles to be more environmentally friendly by transitioning to a fleet of garbage trucks operating on cleaner burning natural gas verses gasoline while allowing access to the area housing compressed natural gas tanks easier by enabling an operator to remove a single panel verses a unitary heavier housing. Alternatively still, in view of Robbins explicit teaching that the frame and cover may be modified to accommodate additional tanks, one would be motivated to alter the frame and shape of the cover of Robbins, still having multiple pieces, to a curved outer surface extending further down as taught by Zanzig to hold more tanks.
With regards to claim 45, Robbins teaches that the cover includes a plurality of discrete sections (91, 92, 93) removably coupled to the tailgate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 18, 35, 40, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,533,569 (hereinafter the “’569 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘569 patent generally reads on the broadly recited limitations of claim 18 of the instant application.  Stated differently, like claim 18 of the instant application, claim 14 of the ‘569 patent recites a vehicle chassis, a container, a tailgate, a frame including side members, hinges, a plurality of compressed natural gas tanks, and a cross member. The minor differences such as the side members being parallel or the compressed natural gas tanks arranged side by side would amount to an obvious rearrangement of parts to optimize/minimize the space occupied by the compressed natural gas tanks allowing for a smaller profile tailgate (easier operation of the refuse vehicle) and/or more room for the container to collect additional waste. With respect to claim 35 of the instant application, the above recitation is true but for claim 35 also including a limitation concerning the uppermost compressed natural gas tank overlying the lowermost. However, this too would amount to an obvious rearrangement of parts to optimize/minimize the space occupied by the compressed natural gas tanks allowing for a smaller profile tailgate (easier operation of the refuse vehicle) and/or more room for the container to collect additional waste. With respect to claim 40, a new limitation concerning a cover is included, something which also appears in claim 14 of the ‘569 patent. While claim 40 recites a curved outer surface such would amount to an obvious change of shape to optimize space/volume for additional compressed natural gas tanks or to allow for simple retrofitting of traditional tailgates and covers. Lastly, as it relates to claim 46 of the instant application, and similar to the mapping above, the claim recites a vehicle chassis, a container, a tailgate, a frame including side members, hinges, a plurality of compressed natural gas tanks, and a cross member, an upper horizontal member and a lower horizontal member – all limitations generally recited in claim 14 of the ‘569 patent (notably the upper horizontal member, the .
Claims 18, 35, 40, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,081,244 (hereinafter the “’244 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the ‘244patent generally reads on the broadly recited limitations of claim 18 of the instant application.  Stated differently, like claim 18 of the instant application, claim 18 of the ‘244 patent recites a vehicle chassis, a container, a tailgate, a frame including side members, hinges, a plurality of compressed natural gas tanks, and a cross member. The minor differences such as the side members being parallel or the compressed natural gas tanks arranged side by side would amount to an obvious rearrangement of parts to optimize/minimize the space occupied by the compressed natural gas tanks allowing for a smaller profile tailgate (easier operation of the refuse vehicle) and/or more room for the container to collect additional waste. With respect to claim 35 of the instant application, the above recitation is true but for claim 35 also including a limitation concerning the uppermost compressed natural gas tank overlying the lowermost. However, this too would amount to an obvious rearrangement of parts to optimize/minimize the space occupied by the compressed natural gas tanks allowing for a smaller profile tailgate (easier operation of the refuse vehicle) and/or more room for the container to collect additional waste. With respect to claim 40, a new limitation concerning a cover is included, something which also appears in claim 18 of the ‘244 patent. While claim 40 recites a curved outer surface such would amount to an obvious change of shape to optimize space/volume for additional compressed natural gas tanks or to allow for simple retrofitting of traditional tailgates and covers. Lastly, as it relates to claim 46 of the instant application, and similar to the mapping above, the claim recites a vehicle chassis, a container, a tailgate, a frame including side members, hinges, a plurality of compressed natural gas tanks, and a cross member, an upper horizontal member and a lower horizontal member – .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 29, 30, 33, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses, teaches, or suggests all the limitations of independent claim 18 in addition to the side members being arcuate; all the limitations of independent claim 18, intervening claim 25, and the cover comprising two side portions, each having an arcuate rearward edge that follow a respective one of the side members; all the limitations of independent claim 18, intervening claim 25, and wherein the cross member is directly connected to the cover; or all the limitations of independent claim 40 in addition to the cover comprising two side portions, each having an arcuate rearward edge that follow a respective one of the side members. The prior art of record is lacking with regards to teachings or motivations to change the shape of various components recited above, or include direct connections of various components, and improper hindsight reasoning/bias would otherwise be required to reject the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611